Title: Tadeusz Kosciuszko to Thomas Jefferson, 1 February 1812
From: Kosciuszko, Tadeusz
To: Jefferson, Thomas


          
            
                     Mon cher Aristide  
                        1 Fevrier. 1812 
                        a Berville
            J’ai eu l’honneur et le si 
                     sensible plaisir de reçevoir vos deux lettres et celle de Mr Barnes avec une lettre d’echange.
             En les relisant dans ma solitude (car je suis a la campagne a 16 lieux de Paris près de Fontainebleau) Jai vu que vous avez fait beaucoup pour la suretè de votre Pays et beaucoup pour les connoissances dans tous Les genres nècèssaires. Mais qui me dira positivement que votre Gouvernement Rèpublicain durerat longtems; Si L’èduction
                     èducation de la jeunesse n’est pas établie sur la base fixe des principes Republicaine 
                     Republicains sur La morale et La justice, et Surveillèe par Le Congrès même afin qu’aucun Professeur ne puisse s’en écarter. Vous savez que les enfants sont plus suscèptibles d’une imprèssion solide et durable, que l’âge mure ou l’intèrêt parle avec tant de
				force qu’aucune autre considèration le plus honorable ne l’emporte pas; C’est dans cet âge tendre qui 
                     que se grave mieux tous Les devoirs de la sociètè et envers sa Patrie, C’est de cette Éducation que vous devez ésperer d’avoir les plus grands défensseurs de votre Pays et les Soutiens du
				Gouvernement Rèpublicain. Vous ne devez pas attendre autant des Villes maritimes corrompues deja par le commerce étrangér et par l’opulence, ils seront S’ils ne les 
                     le sont dèja par 
                     pour le Gouvernement Monarchique. 
		  
				Vos estimables Quakkers ne feront rien ils sont des hommes Moreaux
				mais
				non pas Citoyens. Votre véritable force consiste dans les habitants de l’intèrieurs ou il y a des moeurs des vertus sociales susceptibles de grandeur d’Ame et de génerosité si vous renforcez ces qualites par
				une éducation strictement surveillér alors votre but sera rempli, et vous vèrez sortir de votre Pays autant de Hèros que de la Grece et plus sages que de Rome.
            Je vous embrasse tendrement et agreez L’assurance des Sentiments d’Estime, dattachement et de haute Consideration que je vous ai voués pour la vieT: Kosciuszko
                     
          
          
            Adressez vos Lettres pour moi à Mr Hotinger à Paris
          
         
          Editors’ Translation
          
            
              
                     My dear Aristides 
                      
                        1 February. 1812 
                        Berville
              
		  I have had the honor and distinct pleasure of receiving your two letters and that of Mr. Barnes with a letter of credit.
               Rereading them in solitude (for I live in the country sixteen miles from Paris, near Fontainebleau) I saw that you have done much for both the security of your country and the advancement of knowledge in every necessary field. But who can assure me that your republican government will
			 endure for  
		   long, if the education of its young people is not established on the set basis of republican principles, morality, and justice, and watched over by Congress, so that no professor may deviate from them? You know that children are more susceptible to sound and durable impressions than those who have reached their maturity, to whom personal
			 interest speaks with such force that no other more honorable consideration can win them over. The social and patriotic duties are best taught to those of tender age. From this education you must
			 hope
			 to find the best defenders of your country and supporters of your republican form of government. You must not expect as much from maritime cities corrupted by foreign trade and riches; they will
			 favor monarchical government, if they do not already do so.
			 
		  
			 Your esteemed Quakers will do nothing; they are moral men but not
			 citizens. Your true strength lies in the people living inland, where mores and social virtues capable of grandeur of soul and
			 generosity exist. If you reinforce these qualities
			 through a strictly supervised education, then you will reach your goal and see the emergence in your country of heroes as numerous as in Greece and wiser than in Rome.
              I embrace you tenderly. Please accept the assurance of the sentiments of esteem, attachment, and high consideration that I have dedicated to you for the rest of my life
                     T: Kosciuszko
            
            
              Address letters for me to Mr. Hottinguer in Paris
            
          
        